Exhibit 10.25


AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the or this “Agreement”)
is made and entered into on this 11th day of October, 2004, to become effective
on November 1, 2004 (“Effective Date”), by and among FERRELLGAS, INC. (“FGI”), a
corporation organized and existing under the laws of the State of Delaware;
FERRELL COMPANIES, INC. (“FCI”), a corporation organized and existing under the
laws of the state of Kansas, (FGI and FCI are each referred to in this Agreement
individually as the “Company” or collectively as the “Companies,” as the context
so requires), and BILLY D. PRIM (the “Executive”), an individual residing at
Winston-Salem, North Carolina.


R E C I T A L S:

        FGI is a wholly-owned subsidiary of FCI. FGI serves as the general
partner of Ferrellgas Partners, L.P., a Delaware limited partnership
(“Ferrellgas Partners”), and Ferrellgas, L.P., a Delaware limited partnership
(“Ferrellgas”). Ferrellgas Partners and Ferrellgas are referred to in this
Agreement collectively as the “Partnerships.” The Partnerships are engaged
primarily in the sale, distribution and marketing of propane gas and related
products. The Companies, through the Partnerships, conduct such business
throughout the United States.

        The Companies, through the Partnerships, have expended a great deal of
time, money, and effort to develop and maintain proprietary Confidential
Information which, if misused or disclosed, could be harmful to the Business.
The success of the Companies depends to a substantial extent upon the protection
of the Confidential Information and customer goodwill by all of their employees
and the employees of the Partnerships.

        The Executive has heretofore been employed as the Executive Vice
President of FGI and as the Chief Executive Officer of the Blue Rhino Division
of Ferrellgas under the terms of his Employment Agreement dated February 8,
2004. The Companies and the Executive have agreed to enter into this Agreement
to provide for the continued employment of the Executive under changed terms and
conditions.

        The Executive desires to be eligible for opportunities within the
Companies which otherwise would not be available to the Executive and to be
given access to Confidential Information of the Companies and the Partnerships
which is necessary for the Executive to perform his duties, but which the
Companies would not continue to make available to the Executive but for the
Executive’s signing and agreeing to abide by the terms of this Agreement as a
condition of the Executive’s employment with the Companies.

        The Executive recognizes and acknowledges that the Executive’s position
with the Companies will provide the Executive with access to Confidential
Information of the Companies and the Partnerships.

        The Companies compensate their employees to, among other things, develop
and preserve goodwill with their customers on each respective Company’s behalf
and business information for each respective Company’s ownership and use.

        NOW, THEREFORE, in consideration of the mutual covenants and obligations
herein and the compensation the Companies agree herein to pay the Executive, and
of other good and valuable consideration, the receipt of which is hereby
acknowledged, the Companies and the Executive agree as follows:


ARTICLE 1


DEFINITIONS

        Wherever used in this Agreement, including the Recitals and this ARTICLE
1, the following terms shall have the meanings set forth below (unless otherwise
indicated by the context):

    1.1        “Hourly Compensation” means the hourly compensation payable to
the Executive for hours worked as provided in Section 5.1. The Hourly
Compensation shall be calculated by prorating a base annual salary of
$600,000.00 for actual hours worked.

    1.2        "Board" means the Board of Directors of FGI.

    1.3        “Business” means any business, service or product engaged in,
provided or produced by the Companies, including, but not limited to, the retail
sale and wholesale of propane, the propane cylinder exchange business, the
manufacturing or sale of any product lines from the Blue Rhino division of
Ferrellgas (the “Blue Rhino Division”), including, mosquito extermination
devices, propane powered heat lamps, and gas grills, and any other business in
which the Blue Rhino Division engages.

    1.4        “Companies”means collectively Ferrellgas, Inc. (“FGI”), a
Delaware corporation, and Ferrell Companies, Inc. (“FCI”), a Kansas corporation.
“Company” means each of FGI and FCI individually.

    1.5        “Confidential Information” means all information, observations
and data (whether in human or machine readable form) obtained by the Executive
while employed by the Companies concerning the business or affairs of the
Companies, a Partnership, or any other affiliate, including any information
pertaining to the Business which is not generally known in the propane industry,
including, but not limited to, trade secrets, internal processes, designs,
design information, products, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, and all similar or
related information which related or relates to the Companies’ actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by the Executive, whether
prior to or during the Term, data, research and development plans and
activities, equipment modifications, techniques, software and computer programs
and derivative works, business and marketing plans, projections, sales data and
reports, confidential evaluations, compilations and/or analyses of technical or
business information, profit margins, customer requirements, costs,
profitability, sales and marketing strategies, pricing policies, strategic
plans, training materials, internal financial information, operating and
financial data and projections, names and addresses of customers, inventory
lists, sources of supplies, supply lists, employee lists, mailing lists, and
information concerning relationships between any Company or Partnership and
their employees or customers which gives or may give the Companies or the
Partnerships an advantage over competitors, and all other information owned by
the Companies which is not public information.

    1.6        “Customers”means and includes any and all Persons who are
customers, patrons or distribution partners of the Companies or the Partnerships
with respect to the Business.

    1.7        “Person” means any individual, partnership, joint venture,
corporation, company, firm, group or other entity.

    1.8        “Products” means propane gas cylinders and any other products of
the Companies and the Blue Rhino Division, including mosquito extermination
devices, propane powered heat lamps, and gas grills.

    1.9        "Term" means the term of the Executive's employment under this
Agreement as provided in Section 4.1.

    1.10        "Termination Date" means the date the Term expires pursuant to
the provisions of ARTICLE 4.

    1.11        "Time Period" means the Term and the thirty-six-month period
next following the expiration of the Term.

    1.12        “Total Disability” means and occurs as of the date the Board has
determined that the Executive is unable to perform the essential functions of
his duties, even with reasonable accommodation, due to a mental or physical
illness or incapacity for a period of more than (i) twelve (12) consecutive
weeks or (ii) 75% of the business days in any 120-day period.

    1.13        “Trade Area”means the United States of America or any other
country in which the Companies conduct or have made any material investment in
plans to conduct the Business on the date of the Executive’s termination.


ARTICLE 2


EMPLOYMENT OF EXECUTIVE

        Subject to the terms and conditions set forth in this Agreement, the
Companies hereby employ the Executive and the Executive hereby accepts such
employment for the period stated in ARTICLE 4 of this Agreement, under these
amended and restated terms.


ARTICLE 3


POSITION, RESPONSIBILITIES AND DUTIES

    3.1        Position and Responsibilities. During the Term (as defined in
Sections 1.9 and 4.1), the Executive shall serve as Executive Vice President of
FGI and as the Chief Executive Officer of the Blue Rhino Division of Ferrellgas
on the conditions herein provided. The Executive shall provide executive
services in the general management and operation of the Company’s Business
assigned to him from time to time by the FGI Chief Executive Officer, but shall
not be obligated to any specific hour requirement during any given workweek.

    3.2        Location of Blue Rhino Division. The parties agree that the Blue
Rhino Division shall at all times be based in Winston-Salem, North Carolina.


ARTICLE 4


TERM

    4.1        Term of Employment. The Term shall commence as of November 1,
2004 and shall continue until: (i) February 7, 2007; (ii) the date of death of
the Executive; (iii) the specified date of termination under the Notice
Exception (as defined in Section 4.2); or (iv) the date of termination as a
result of the Executive’s Total Disability, whichever is earlier.

    4.2        Termination by Giving Notice. If the Executive or the Companies
desires to terminate Executive’s employment prior to the expiration of the Term,
they shall give not less than sixty (60) days written notice of such desire to
the other specifying the date of termination (the “Notice Exception”).

    4.3        Death or Total Disability. This Agreement will be immediately
terminated upon the death or Total Disability of the Executive.

    4.4        Notice of Termination. Any termination by the Companies or by the
Executive shall be communicated by Notice of Termination to the other party
hereto. For purposes of this section, a “Notice of Termination” means a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
providing a basis for termination of the Executive’s employment under the
provision so indicated; and (iii) if the termination date is other than the date
of receipt of such notice, specifies the effective date of termination.


ARTICLE 5


COMPENSATION

        For all services rendered by the Executive during the Term, including
without limitation, services as an executive, officer, director (except fees and
reimbursements to which all members of the Board, or a subsidiary or affiliate
of the Companies, are generally entitled) or member of any committee of the
Companies or of any subsidiary, affiliate, or division thereof, the Companies
shall pay the Executive as compensation the following:

    5.1        Hourly Compensation. The Executive shall be paid the Hourly
Compensation for his services during the Term. The Hourly Compensation shall be
paid for any hours worked by the Executive and reported by the Executive to the
FGI Chief Executive Officer. Executive is obligated to report any hours worked
during any month by the fifteenth (15th) day of the following month.

    5.2        Incentive Compensation Plan. In addition to the Hourly
Compensation provided for in Section 5.1, the Executive shall be entitled to
participate in the Company’s 1998 Incentive Compensation Plan (the “ICP”) and
receive such awards as may be granted to the Executive from time to time under
the ICP. Any such awards shall be granted in the manner specified in the ICP.
Subject to approval by the Board, the Executive shall be eligible to receive, in
accordance with the terms of the ICP (subject to adjustment for stock splits and
the like) stock options to purchase a number of shares of FCI, commensurate with
his responsibilities, on a 12-year vesting schedule and at an exercise price to
be determined by the Board.


ARTICLE 6


REIMBURSEMENT OF EXPENSES,
OFFICE AND SECRETARIAL ASSISTANCE

        The Companies recognize that the Executive will incur, from time to
time, expenses for the benefit of the Companies and in furtherance of the
Companies’ business, including, but not limited to, expenses for entertainment,
travel and other business expenses consistent with the Companies’ past
practices. During the Term, the Executive will be reimbursed for his reasonable
expenses incurred for the benefit of the Companies, so long as such expenses are
approved by the FGI Chief Executive Officer. To receive such reimbursement, the
Executive must present to the FGI Chief Executive Officer an itemized
accounting, in such detail as the FGI Chief Executive Officer may reasonably
request, of such expenditures. Executive is obligated to provide such itemized
accounting of such expenses incurred during any month by the fifteenth (15th)
day of the following month. In the event of the termination of the Executive’s
employment for any reason, the Companies shall reimburse the Executive (or in
the event of death, his personal representative) for expenses incurred by the
Executive on behalf of the Companies prior to the Termination Date to the extent
such expenses have not been previously reimbursed by the Companies.


ARTICLE 7


OTHER EMPLOYEE BENEFITS

        The Executive shall be entitled to participate in any and all
retirement, health, disability, life insurance, long-term disability insurance,
nonqualified deferred compensation and tax-qualified retirement plans or any
other plans or benefits offered by the Company to its senior executives
generally, if and to the extent the Executive is eligible to participate in
accordance with the terms and provisions of any such plan or benefit program,
except that Executive will be deemed eligible to participate in the Companies’
health plan regardless of the number of hours he works in any given year during
the Term. Nothing in this ARTICLE 7 is intended, or shall be construed, to
require the Company to institute or maintain any particular plan, program or
benefit. Benefits payable pursuant to this Agreement shall be in addition to
benefits payable to the Executive under all other employee benefit plans or
programs of the Company.


ARTICLE 8


SPECIAL PROVISIONS RELATING TO STOCK OPTIONS

    8.1        Non-Vested Options Blue Rhino Options Granted Prior to April 20,
2004. On April 20, 2007, the Executive shall be entitled to receive from the
Company payment in the amount of Nine Hundred Sixty-Seven Thousand Six Hundred
Thirty and No/100 Dollars ($967,630.00), in full payment for Non-Vested Blue
Rhino Options granted prior to April 20, 2004. Payment of such amount shall be
made to the Executive in cash in a lump sum as soon as practicable following
April 20, 2007, whether or not the Executive shall then be employed by the
Companies pursuant to the terms of this Agreement and whether or not this
Agreement is still in effect.


ARTICLE 9


EXECUTIVE’S OBLIGATIONS

        All payments and benefits to the Executive under this Agreement shall be
subject to the Executive’s compliance with the following provisions during the
Term and, except as otherwise provided in this ARTICLE 9, following the
termination of the Executive’s employment:

    9.1        Assistance in Litigation. The Executive shall, upon reasonable
notice, furnish such information and assistance to the Company as may reasonably
be required by the Company in connection with any litigation in which it is, or
may become, a party, and which arises out of facts and circumstances known to
the Executive. The Company shall promptly reimburse the Executive for his
out-of-pocket expenses incurred in connection with the fulfillment of his
obligations under this Section.

    9.2        Confidential Information.The Executive acknowledges that all
Confidential Information has a commercial value in the Companies’ Business and
is the sole property of the Companies. The Executive agrees that he shall not
disclose or reveal, directly or indirectly, to any unauthorized person any
Confidential Information, and the Executive confirms that such information
constitutes the exclusive property of the Companies; provided, however, that the
foregoing shall not prohibit the Executive from disclosing such information to
third parties or governmental agencies in furtherance of the interests of the
Companies or as may be required by law.

    9.3        Non-Competition and Non-Solicitation.

    (a)        The Executive acknowledges that in the course of his employment
with the Companies he will become familiar with Confidential Information and
that his services will be of special, unique and extraordinary value to the
Companies. Therefore, the Executive agrees that, during the Time Period, the
Executive shall not directly or indirectly own, manage, control, or engage in
any business with any Person (including by himself or in association with any
Person, firm, corporate or other business organization or through any other
entity) whose business is substantially similar to any segment of the Business
in which the Companies engage, as such Business exists or is in process on the
date of the termination of the Executive’s employment, within the Trade Area.


    (b)        During the Time Period, the Executive shall not invest, directly
or indirectly, in any corporation or other entity which is engaged in the
Business.


    (c)        During the Time Period, the Executive shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Companies or any affiliate of the Companies to leave the employ of the
Companies or such affiliate, or in any way interfere with the relationship
between the Companies and any employee thereof, without the written permission
of the Chief Executive Officer of FGI; (ii) hire any person who was an employee
of the Companies at any time within the six-month period prior to the date of
termination of the Executive’s employment with the Companies or any affiliate
thereof, or (iii) induce or attempt to induce any Customer, supplier, licensee,
licensor, franchisee, franchisor or other business relation of the Companies or
any affiliate to cease doing business with the Companies or such affiliate, or
in any way interfere with the relationship between any such Customer, supplier,
licensee, licensor, franchisee, franchisor or business relation and the
Companies or any affiliate thereof.


    (d)        The Companies and the Executive agree that: (i) the covenants set
forth in this Section 9.3 are reasonable in geographical and temporal scope and
in all other respects, (ii) the Companies would not have entered into this
Agreement but for the covenants of the Executive contained herein, and (iii) the
covenants contained herein have been made in order to induce the Companies to
enter into this Agreement.


    (e)        If, at the time of enforcement of this Section 9.3, a court or
arbiter shall hold that the duration, scope or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.


    (f)        The Executive hereby agrees that he shall at no time either prior
to or following expiration of the Time Period use the name “Ferrellgas,” “Blue
Rhino” or any other name used by the Companies in any business venture unrelated
to FGI engaged in by the Executive without the prior written consent of FGI.


    9.4        Failure to Comply. In the event that the Executive shall fail to
comply with any provision of this ARTICLE 9, and such failure shall continue for
ten (10) days following delivery of notice thereof by the Companies to the
Executive, all rights of the Executive and any person claiming under or through
him to the payments or benefits described in this Agreement shall thereupon
terminate and no person shall be entitled thereafter to receive any payments or
benefits hereunder. In addition to the foregoing, in the event of a breach by
the Executive of the provisions of this ARTICLE 9, the Companies shall have and
may exercise any and all other rights and remedies available to the Companies at
law or otherwise, including but not limited to obtaining an injunction from a
court of competent jurisdiction enjoining and restraining the Executive from
committing such violation, and the Executive hereby consents to the issuance of
such injunction.

    9.5        Accounting for Profits.The Executive covenants and agrees that,
if any of the covenants or agreements under this ARTICLE 9 are violated by the
Executive, the Companies shall be entitled to an accounting and repayment of all
profits, compensation, commissions, remuneration or benefits that the Executive,
directly or indirectly, has realized and/or may realize as a result of, growing
out of, or in connection with, any such violation; such remedy shall be in
addition to and not in limitation of any injunctive relief or other rights or
remedies that the Companies are or may be entitled at law, in equity or under
this Agreement.


ARTICLE 10


ATTORNEYS’ FEES

        In the event that the Executive incurs any attorneys’ fees in protecting
or enforcing his rights under this Agreement, the Companies shall reimburse the
Executive for such reasonable attorneys’ fees and for any other reasonable
expenses related thereto. Such reimbursement shall be made within thirty (30)
days following final resolution of the dispute or occurrence giving rise to such
fees and expenses.


ARTICLE 11


DECISIONS BY COMPANY

        Any powers granted to the Board hereunder may be exercised by a
committee, appointed by the Board, and such committee, if appointed, shall have
general responsibility for the administration and interpretation of this
Agreement.


ARTICLE 12


INDEMNIFICATION

        The Companies shall indemnify the Executive during his employment and
thereafter to the maximum extent permitted by applicable law for any and all
liability of the Executive arising out of, or in connection with, his employment
by the Companies or membership on the Board; provided, that in no event shall
such indemnity of the Executive at any time during the period of his employment
by the Companies be less than the maximum indemnity provided by the Companies at
any time during such period to any other officer or director under an
indemnification insurance policy or the bylaws or charter of the Companies or by
agreement.


ARTICLE 13


SOURCE OF PAYMENTS; NO TRUST

        The obligations of the Companies to make payments hereunder shall
constitute a liability of the Companies to the Executive. Such payments shall be
from the general funds of the Companies, and the Companies shall not be required
to establish or maintain any special or separate fund, or otherwise to segregate
assets to assure that such payments shall be made, and neither the Executive nor
his designated beneficiary shall have any interest in any particular asset of
the Companies by reason of their obligations hereunder. Nothing contained in
this Agreement shall create or be construed as creating a trust of any kind or
any other fiduciary relationship between the Companies and the Executive or any
other person. To the extent that any person acquires a right to receive payments
from the Companies hereunder, such right shall be no greater than the right of
an unsecured creditor of the Companies.


ARTICLE 14


SEVERABILITY

        All agreements and covenants contained herein are severable, and in the
event any of them shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein.


ARTICLE 15


ASSIGNMENT PROHIBITED

        This Agreement is personal to each of the parties hereto, and none of
the parties may assign nor delegate any of his, its or their rights or
obligations hereunder without first obtaining the written consent of the other
parties; provided, however, that nothing in this ARTICLE 15 shall preclude the
executors, administrators, or other legal representatives of the Executive or
his estate from assigning any rights under this Agreement to the person or
persons entitled thereto.


ARTICLE 16


NO ATTACHMENT

        Except as otherwise provided in this Agreement or required by applicable
law, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge or hypothecation or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect.


ARTICLE 17


HEADINGS

        The headings of articles, paragraphs and sections herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.


ARTICLE 18


GOVERNING LAW

        The parties intend that this Agreement and the performance hereunder and
all suits and special proceedings hereunder shall be construed in accordance
with and under and pursuant to the laws of the State of Missouri and that in any
action, special proceeding, or other proceeding that may be brought arising out
of, in connection with, or by reason of this Agreement, the laws of the State of
Missouri shall be applicable and shall govern to the exclusion of the law of any
other forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.


ARTICLE 19


BINDING EFFECT

        This Agreement shall be binding upon, and inure to the benefit of, the
Executive and his heirs, executors, administrators and legal representatives and
the Company and its permitted successors and assigns.


ARTICLE 20


MERGER OR CONSOLIDATION

        The Companies will not consolidate or merge into or with another
corporation, or transfer all or substantially all of its assets to another
corporation (the “Successor Corporation”) unless the Successor Corporation shall
assume this Agreement, and upon such assumption, the Executive and the Successor
Corporation shall become obligated to perform the terms and conditions of this
Agreement.


ARTICLE 21


COUNTERPARTS

        This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


ARTICLE 22


ENTIRE AGREEMENT

        This Agreement expresses the whole and entire agreement between the
parties with reference to the employment of the Executive after the Effective
Date, supersedes and replaces any prior employment agreement understanding or
arrangement (whether written or oral) between the Companies and Executive or any
of their affiliates, including, without limitation, the Employment Agreement
between the Companies and the Executive dated February 8, 2004. All such
agreements, understandings and arrangements are terminated and are of no force
and effect as of the Effective Date of this Agreement. Each of the parties
hereto has relied on his or its own judgment in entering into this Agreement.


ARTICLE 23


NOTICES

        All notices, requests and other communications to any party under this
Agreement shall be in writing (including telefacsimile transmission or similar
writing) and shall be given to such party at its address or telefacsimile number
set forth below or such other address or telefacsimile number as such party may
hereafter specify for the purpose by notice to the other party:

    (a)               If to the Executive:


  Billy D. Prim
c/o Blue Rhino Corporation
104 Cambridge Plaza Drive
Winston-Salem, North Carolina 27104
Fax Number: (336) 659-6750


    (b)          If to FGI, to:


  Ferrellgas, Inc.
One Liberty Plaza
Liberty, Missouri 64068
Attention: Kenneth A. Heinz


    (c)          If to FCI, to:


  Ferrell Companies, Inc.
One Liberty Plaza
Liberty, Missouri 64068
Attention: Kenneth A. Heinz


        Each such notice, request or other communication shall be effective (i)
if given by mail, 72 hours after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (ii) if given by any
other means, when delivered at the address specified in this ARTICLE 23.


ARTICLE 24


MODIFICATION OF AGREEMENT

        No waiver or modification of this Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith. No evidence of any waiver or
modification shall be offered or received in evidence at any proceeding,
arbitration, or litigation between the parties hereto arising out of or
affecting this Agreement, or the rights or obligations of the parties hereunder,
unless such waiver or modification is in writing, duly executed as aforesaid.
The parties further agree that the provisions of this ARTICLE 24 may not be
waived except as herein set forth.


ARTICLE 25


TAXES

        To the extent required by applicable law, the Company shall deduct and
withhold all necessary Social Security taxes and all necessary federal and state
withholding taxes and any other similar sums required by law to be withheld from
any payments made pursuant to the terms of this Agreement.


ARTICLE 26


MITIGATION

        The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and, subject to the provisions of ARTICLE 9, any payment or benefit to be
provided to the Executive pursuant to this Agreement shall not be reduced by any
compensation or other amount earned or collected by the Executive at any time
before or after the termination of the Executive’s employment.


ARTICLE 27


ARBITRATION

    (a)        Except as set forth in Section 9.3, arbitration shall be the sole
and exclusive remedy for any dispute, claim, or controversy of any kind or
nature (a “Claim”) arising out of, related to, or connected with the Executive’s
employment relationship with the Companies, the termination of the Executive’s
employment relationship with FGI or this Agreement, including any Claim against
any parent, subsidiary, or affiliated entity of the Companies, or any director,
officer, general or limited partner, employee or agent of the Companies or of
any such parent, subsidiary or affiliated entity.

    (b)        This agreement to arbitrate specifically includes (without
limitation) any dispute between or among the parties to this Agreement relating
to or in respect of this Agreement, its negotiation, execution, performance,
subject matter, or any course of conduct or dealing or actions under or in
respect of this Agreement, all claims under or relating to any federal, state or
local law or regulation prohibiting discrimination, harassment or retaliation
based on race, color, religion, national origin, sex, age, disability or any
other condition or characteristic protected by law; demotion, discipline,
termination or other adverse action in violation of any contract, law or public
policy; entitlement to wages or other economic compensation; and any claim for
personal, emotional, physical, economic or other injury.

    (c)        This agreement to arbitrate does not apply to any legal action by
the Companies seeking injunctive relief or damages for breach or enforcement of
ARTICLE 9 of the Agreement. This agreement to arbitrate also does not apply to
any claims by the Executive: (i) for workers’ compensation benefits; (ii) for
unemployment insurance benefits; (iii) brought pursuant to the Employee
Retirement Income Security Act (“ERISA”); (iv) under a non-ERISA benefit plan
where the plan specifies a separate arbitration procedure; (v) filed with an
administrative agency which are not legally subject to arbitration under this
Agreement; or (vi) which are otherwise expressly prohibited by law from being
subject to arbitration under this Agreement.

    (d)        Any party may demand arbitration by sending notice to the other
party as set forth in this Agreement. Any Claim submitted to arbitration shall
be decided by a single, neutral arbitrator (the “Arbitrator”). The parties to
the arbitration shall mutually select the Arbitrator not later than 45 days
after service of the demand for arbitration. If the parties for any reason do
not mutually select the Arbitrator within the 45 day period, then any party may
apply to any court of competent jurisdiction to appoint a retired judge as the
Arbitrator. The parties agree that arbitration shall be conducted in accordance
with the American Arbitration Association Rules for the Resolution of Employment
Disputes. The Arbitrator shall apply the substantive federal, state, or local
law and statute of limitations governing any Claim submitted to arbitration. The
arbitration shall take place at a mutually agreeable site in Chicago, Illinois,
and shall be conducted within one hundred eighty (180) days of the receipt by a
party of the other party’s demand for arbitration. The Arbitrator, in making his
decision, shall be bound to follow the substantive state and federal laws of
jurisprudence as well as the applicable rules of evidence in arriving at a
decision. The decision rendered shall be in writing and delivered to the parties
within thirty (30) days after the conclusion of the arbitration. The award of
the Arbitrator shall be final, and judgment upon the award rendered may be
entered and enforced in any court, state or federal, having jurisdiction. In
ruling on any Claim submitted to arbitration, the Arbitrator shall have the
authority to award only such remedies or forms of relief as are provided for
under the substantive law governing such Claim.

    (e)        Any fees and costs incurred in the arbitration (e.g., filing
fees, transcript costs and Arbitrator’s fees) will be shared equally by the
Executive and the Companies, except that the Arbitrator may reallocate such fees
among the parties if the Arbitrator determines that an equal allocation would
impose an unreasonable financial burden on the Executive. Subject to the
provisions of Article 10, the parties shall be responsible for their own
attorneys’ fees and costs, except that the Arbitrator shall have the authority
to award attorneys’ fees and costs to the prevailing party in accordance with
the applicable law governing the dispute and the terms of this Agreement.

    (f)        The Arbitrator, and not any federal or state court, shall have
the exclusive authority to resolve any issue relating to the interpretation,
formation or enforceability of this Agreement, or any issue relating to whether
a Claim is subject to arbitration under this Agreement, except that any party
may bring an action in any court of competent jurisdiction to compel arbitration
in accordance with the terms of this Agreement.


ARTICLE 28


NEUTRAL CONSTRUCTION

        Each party acknowledges that in the negotiation and drafting of this
Agreement, they have been represented by and relied upon the advice of counsel
of their choice. The parties affirm that they and their counsel have had a
substantial role in such negotiation and drafting and, therefore, the parties
agree that this Agreement shall be deemed to have been drafted by all the
parties hereto and the rule of construction to the effect that any contract
ambiguities are to be resolved, against the drafting party shall not be employed
in the interpretation of this Agreement or any exhibit hereto.


ARTICLE 29


RECITALS

        The Recitals to this Agreement are incorporated herein and shall
constitute an integral part of this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement on the day and year first above written.

FERRELL COMPANIES, INC.

EXECUTIVE

By: /s/ James E. Ferrell                           By: /s/ Billy D.
Prim                        Name: James E. Ferrell
Title: Chairman, CEO and President

Name: Billy D. Prim

FERRELLGAS, INC.

By: /s/ James E. Ferrell                                                    
Name: James E. Ferrell
Title: Chairman, CEO and President

PLEASE NOTE: BY SIGNING THIS AGREEMENT, THE EXECUTIVE IS HEREBY CERTIFYING THAT
HE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS THE
EXECUTIVE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS, AND (D) UNDERSTANDS THE EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER
THE AGREEMENT.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION AGREEMENT.